SUPPLEMENTAL NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
	This Supplemental Notice of Allowability is being issued to consider the IDS documents filed on 2/4/22 and 1/28/22. The claims are still considered allowable over the prior art of record. 
	Darwood et al. (US PGPub. 2016/0158603), cited in the IDS filed on 2/4/22 appears at first blush to disclose a similar invention. Darwood et al. shows an exercise system with a motor coupled to an actuator (handle 12) via a cable (16), controlled via a processor (26) in response to sensor data (for example, 20, 22). Darwood shows an injury zone safe-stroke (see Figs. 8 and 9), whereby during a calibration routine a user attempts to pull the handle at a constant velocity throughout the exercise stroke. When -during the portion of the stroke that corresponds to the user’s injury- the user is unable to maintain the velocity of the cable, the processor reduces the force on the cable until the user moves past the injury-portion of the exercise stroke, at which  point the user can maintain the preset velocity and the force is increased (see graph in Fig. 8 and flowchart in Fig. 9). However, Darwood et al. does not show determining persistence of a low velocity and threshold tension for a predetermined period of time. A person having ordinary skill in the art would recognize that Darwood et al. would reduce the load as quickly as possible in response to a reduction in velocity because the goal of the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784